In an action, inter alia, to recover damages for wrongful death, the plaintiff Tothlyn Hunter, as administrator of the estate of Gareth Hunter, appeals, by permission, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Ritholtz, J.), dated October 25, 2006, as granted the respective oral motions of the defendant Eastern Locating Service, Inc., and the cross-claimant Alex Figliolia Contracting Corp. pursuant to CPLR 4404 (a) to set aside, as excessive, so much of a jury verdict as awarded her damages in the sums of $100,000 for past pecuniary loss and $100,000 for future pecuniary loss, and awarded Chase Hunter, the decedent’s son, the sums of $125,000 for past pecuniary loss and $1,075,000 for future pecuniary loss, and granted a new trial with respect thereto.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
Contrary to the plaintiffs contention, the awards deviated materially from what would be reasonable compensation (see CPLR 5501 [c]). Furthermore, under the circumstances, a new trial on the issue of damages, which should be held in conformity *635with EPTL 4-1.1 (a) (3), is warranted (see CPLR 4404 [a]). Lifson, J.P., Covello, Angiolillo and Leventhal, JJ., concur.